FILED
                             NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PARAMJIT KAUR,                                    No. 08-74303

               Petitioner,                        Agency No. A098-537-198

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 28, 2012 **

Before:        LEAVY, THOMAS, and CHRISTEN, Circuit Judges.

       Paramjit Kaur, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Tekle v. Mukasey, 533 F.3d

1044, 1051 (9th Cir. 2008), and we grant the petition for review and remand.

      Substantial evidence does not support the agency’s adverse credibility

determination because the inconsistency between Kaur’s testimony and her

Canadian student visa application regarding the existence of any prior arrests was

not a cogent reason for finding her not credible. See Kaur v. Ashcroft, 379 F.3d

876, 889 (9th Cir. 2004) (misrepresentations made to immigration officials in order

to enter this or another country, without more, are not a proper basis for an adverse

credibility determination). Accordingly, we grant the petition for review and

remand Kaur’s asylum, withholding of removal, and CAT claims to the BIA on an

open record for further proceedings consistent with this disposition. See

Soto-Olarte v. Holder, 555 F.3d 1089, 1093-96 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     08-74303